Citation Nr: 0208489	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypoglycemia, 
claimed as blackout spells.

2.  Entitlement to a rating higher than 10 percent for a 
dysthymic disorder.

3.  Entitlement to an effective date earlier than August 16, 
1999, for the award of a total disability rating based upon 
individual unemployability (TDIU rating).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for hypoglycemia, claimed as blackout 
spells; denied a rating higher than 10 percent for a 
dysthymic disorder; and denied an effective date earlier than 
August 16, 1999, for the award of a total disability rating 
based upon individual unemployability (TDIU rating).  The 
Board remanded the case in March 1999 and February 2001.  In 
February 2002, the veteran was told that his previous 
representative was no longer authorized to represent him 
before the VA; the veteran was given an opportunity to 
appoint another representative, but he did not do so.


FINDINGS OF FACT

1.  Hypoglycemia, claimed as blackout spells did not begin 
during nor was it worsened by the veteran's periods of 
service.

2.  The veteran's service-connected dysthymic disorder is 
productive of no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.

3.  The veteran's claim for a TDIU rating was received by the 
RO on January 28, 1997, and the RO subsequently granted a 
TDIU rating effective August 16, 1999 (the date of a 
particular VA examination).  As of the date of the January 
28, 1997 TDIU claim, the veteran's service-connected 
disabilities (low back disorder, dysthymic disorder, and left 
wrist condition) precluded gainful employment, on either a 
schedular or extraschedular basis.


CONCLUSIONS OF LAW

1.  Hypoglycemia, claimed as blackout spells, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).

2.  A dysthymic disorder is not more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2001).  

3.  The criteria for an earlier effective date of January 28, 
1997, for an award of a TDIU rating, have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims.  Pertinent medical and other 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

I.  Service connection for hypoglycemia, claimed 
as blackout spells

Service medical records for the veteran's first period of 
active duty contain no pertinent complaint or finding.  
During his second period of service, he was hospitalized in 
November 1961 after being seen in the outpatient clinic for 
complaints of a passing out spell.  He reported he had passed 
out during physical training exercises.  At that time, he 
reported a history of five or six such episodes over the 
preceding 11/2 years, with the first such incident occurring in 
April 1960.  These episodes were reportedly precipitated by a 
feeling of weakness and then falling out momentarily.  He 
also reported a five or six year history of constant 
headaches and ringing in his ears for several months.  The 
hospital report indicated that the veteran did not experience 
any spells, seizures, or fainting episodes during the course 
of his admission.  Examination was negative for any findings.  
The final diagnostic impression was syncope, etiology 
undetermined, improved spontaneously.  The remainder of the 
service medical records are negative for any other references 
to treatment for blackout spells or fainting episodes.  The 
service separation examination, conducted in July 1962, was 
negative for any clinical findings or diagnosis of 
hypoglycemia. 

During hearings in 1997, the veteran reported that these 
episodes had their onset during service, and were initially 
diagnosed as asthma.  He noted that his symptoms, at that 
time, were manifested by difficulty breathing.  He stated 
that he now experienced intermittent episodes of passing out, 
occurring as frequently as three times in one 24 hour period 
to one episode in a two year period.  He indicated he was 
initially diagnosed with hypoglycemia in 1989.

In a November 1998 private medical statement from the 
veteran's physician, it was opined that the military played a 
part in the progression of his hypoglycemia.

A September 1999 VA medical examination report indicated that 
veteran's history was significant for hypoglycemia.  It was 
noted that the condition was diagnostically evaluated in 1978 
on glucose tolerance test reactive for hypoglycemia.  It was 
noted that the veteran was placed on a high protein, multiple 
feeding, low carbohydrate diet, with periodic symptoms noted 
since that time.  At the time of the examination, symptoms 
were evaluated as stable and not disabling in nature.  In an 
October 1999 addendum, the examiner indicated it was his 
opinion the veteran had hypoglycemia, but that the condition 
was not shown to be disabling in nature. 

Private medical records dated from 1990 to 1999 reference the 
veteran's medical history as significant for hypoglycemia, 
but contain no findings on examination relative to this 
condition.  These treatment reports indicate he was 
attempting to regulate his dietary intake to control his 
hypoglycemia.  Reports of laboratory tests results, dated in 
December 1999, show that glucose levels were evaluated within 
normal range.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Clear and ummistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

There is no evidence of hypoglycemia, claimed as blackout 
spells, during the veteran's first period of service or for 
years later.  The veteran was seen for complaints of blackout 
spells during his second period of service, with a clear 
history of the problem predating such service.  Actual 
hypglycemia is not documented until years later.

There is no credible evidence that hypoglycemia began during 
either period of the veteran's active service.  Assuming that 
it preexisted his second period of service, as some of the 
evidence indicates, there was no chronic worsening of the 
condition during such service.  The Board finds that 
hypoglycemia, claimed as blackout spells, was neither 
incurred in nor aggravated by active service.  The 
preponderance of the evidence is against the claim for 
service connection for this condition.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

II.  Rating higher than 10 percent for dysthymic 
disorder

Disability evaluations are determined by the application of a 
VA schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

A dysthymic disorder is rated 10 percent when it results in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  A 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9433.

Secondary service connection for a dysthmic disorder (as due 
to a service-connected low back condition), along with a 10 
percent rating, were awarded by the RO effective January 28, 
1997. 

An April 1997 VA examination referenced a diagnostic 
impression of adjustment disorder with depressed mood.  A 
Global Assessment of Functioning (GAF) score of 70 was 
indicated.  The veteran reported subjective complaints of 
depression.  Objectively, the examination showed his mood was 
euthymic and affect was appropriate to content.  His thought 
processes were logical and tight, with no loosening of 
associations or confusions.  

The veteran was afforded further VA examination in May 1997.  
The medical examination report noted the appellant reported 
complaints of depression, pain related to his musculoskeletal 
disorder, and sleeplessness.  On evaluation, the predominant 
mood was one depression with affect appropriate to content.  
Insight and judgment were evaluated as adequate.  Thought 
processes and associations were logical and tight.  An 
assessment of dysthymic disorder secondary to lower back 
problem was indicated.  The GAF score was 55.  

Medical records show the veteran was seen in November 1998 
for complaints of depression and nervousness. 

During VA examination in July 1999, the veteran presented 
with complaints of memory problems and difficulty 
concentrating.  He reported that he was not presently taking 
medication nor did he receive mental health treatment.  The 
examiner noted that he generally could not elicit significant 
symptoms of depression during the interview.  He reported 
some sleep disturbances, with frequent awakening throughout 
the night.  He said that he fights his depression, and will 
call friends which helps.  He stated that he was happy on 
most days.  He denied anhedonia, although he acknowledged he 
was not able to engage in many of the activities he once 
enjoyed.  He denied any suicidal or homicidal ideation.  The 
veteran reported his marriage of 26 years ended in divorce, 
and that he had been involved with a lady friend for three 
years and liked spending time with her.  He also reported 
spending time talking on the telephone, watching television, 
playing with his dog, and working on crossword puzzles.  The 
examiner noted that the veteran was alert and oriented, 
casually groomed, and conversed readily.  He was cooperative.  
His behavior was within normal limits, with good eye contact 
maintained.  There was no evidence of anxiety, or dysphoria.  
Mood was euthymic and affect was appropriate to content.  His 
thought processes and associations were logical and tight 
with no loosening of associations or confusion.  The examiner 
noted no gross impairment in memory.  There was no evidence 
of hallucination or delusion.  Insight and judgment were 
adequate.  The diagnostic impression was dysthymic disorder.  
A GAF score of 75 was noted.

A July 1999 VA social and industrial survey report indicated 
the veteran resides alone.  At the time of the interview, he 
was casually attired.  He was alert and oriented, 
cooperative, and maintained good eye contact.  He was noted 
to be able to perform self-care activities of daily living.  
He demonstrated clear speech, and was described as verbose.  
He visited his siblings and kept in contact with his 
children.  He and his wife divorced in 1992.  He reported 
subjective complaints of difficulty with concentration.  
Regarding his depressive condition, he reported that he takes 
no medication.  He reported he discontinued medication, 
because various antidepressants were prescribed and did not 
work, and seemed to make him more irritable with one 
medication causing him to experience hallucinations.  
Concerning his activities, he reported that he watches the 
squirrels from his window, hunts, gardens, talks with a 
friend by telephone, and plays with his dog.

During an August 2000 VA clinical evaluation, the veteran 
reported feeling quite nervous.  It was noted that he was 
tolerating Serzone, with improved sleeping.  On examination, 
he was evaluated as mildly anxious.  He had physical 
complaints.  Findings included chronic anxiety and 
depression.  The veteran was seen later that month with 
complaints of a bad reaction to Buspar, described as feeling 
dizzy and light headed.  He discontinued this medication.  He 
underwent evaluation for sleep apnea in September 2000.  The 
results of the study were noted to confirm poor sleep with 
several awakenings, which the physician indicated did not 
specifically appear to be related to respiratory event or to 
periodic leg movements.  A January 2001 medical report 
indicated the veteran presented with complaints of 
nervousness.  He reported that he discontinued Serzone and 
Buspar, and requested some other medication.  An assessment 
of anxiety was noted.

As far as occupational impairment goes, the evidence shows 
that the veteran's dysthymic disorder has some mild adverse 
impact, but the veteran primarily is not working due to 
physical problems.  He has a wide range of social contacts 
with friends and family, and he enjoys recreational 
activities.  GAF scores, overall, do not suggest significant 
impairment from the psychiatric condition.  The evidence 
shows the dysthymic disorder is fairly well controlled with 
only intermittent outpatient therapy, including episodic use 
of medication.  

Based on all the evidence, it appears that the veteran's 
dysthymic disorder is manifested by no more than some 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by medication.  Such is 
properly rated 10 percent under Code 9433.  The evidence also 
indicates that the condition has been no more than 10 percent 
disabling at all times since the effective date of service 
connection, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for a dysthymic disorder.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Effective date earlier than August 16, 1999 
for a TDIU rating

The veteran and his former representative have argued that 
the TDIU rating should be effective from January 28, 1997, 
which is the date the RO received the TDIU claim which led to 
the grant of the benefit.  The RO selected August 16, 1999 as 
the effective date for the TDIU rating, which is the date of 
a particular VA examination, and also the effective date 
assigned for an increased rating for a service-connected low 
back disability.

The evidence shows the veteran has a high school education 
and stopped working a number of years before the January 28, 
1997 claim for a TDIU rating.  Service connection and a 0 
percent rating have been in effect since a number of year 
before the TDIU claim.  Service connection and a 10 percent 
rating for a dysthymic disorder have been in effect since 
January 28, 1997.  Service connection for a low back 
disability has been in effect for many years and, in 
pertinent part, has been rated by the RO as 40 percent 
disabling from January 28, 1997, and 60 percent from August 
16, 1999 (the date of a particular VA examination).  The 
combined compensation rating (38 C.F.R. § 4.25) is 50 percent 
as of January 28, 1997, and 60 percent as of August 16, 1999.

Regardless of the effective date used by the RO for 
increasing the rating for the low back disability from 40 
percent to 60 percent, longitudinal review of the evidence 
indicates that August 16, 1999 is not a decisive date for 
finding that service-connected conditions prevented the 
veteran from securing and following gainful employment.  It 
appears that service-connected conditions precluded gainful 
employment just as much on the date of the January 28, 1997 
TDIU claim, as on the date of the August 16, 1999 VA 
examination.  Whether on a schedular basis (38 C.F.R. 
§ 4.16(a)) or on an extraschedular basis (38 C.F.R. 
§ 4.16(b)), the criteria for a TDIU rating were met as of the 
January 28, 1997 TDIU claim.  

The Board finds that the date of claim for a TDIU rating, 
January 28, 1997, is also the date entitlement arose, and 
that is the proper effective date for a TDIU rating (which is 
in the nature of an increased rating).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  It is neither claimed 
nor shown that the criteria for a TDIU rating were met on any 
particular date within the year preceding the January 28, 
1997 TDIU claim, and thus an even earlier effective date 
within the year before such claim is not indicated.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

In sum, the Board grants an earlier effective date of January 
28, 1997 for an award of a TDIU rating.  The benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this decision.






ORDER

Service connection for hypoglycemia, claimed as blackout 
spells, is denied.

A higher rating for a dysthymic disorder is denied.

An earlier effective date of January 28, 1997, for an award 
of a TDIU rating, is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

